Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 1/26/2022.
2.	The instant application claims priority from provisional Application 62671582, filed 05/15/2018.

Claim status
3.	In the claim listing of 1/26/ 22 claims 1-20 are pending in this application and are under prosecution. Claims 2-5 and 19 are amended. As discussed in the interview summary, upon entry of claims via Examiner’s amendments claim 1 is further amended.
The amendments have been reviewed and entered. No new matter has been introduced by the amendments.
4.	The interview summary filed by the applicant on 1/26/22 has been acknowledged by the examiner.

Withdrawn Rejections and Response to the Remarks
5.	The previous written description rejection of claim 4 under 35 USC 112(a) has been withdrawn in view of amendments to claim 4.
6.	The previous rejection of claims 2-5, 11-13 and 19 has been withdrawn in view of amendments to said claims to overcome the pending rejection (Remarks, pg. 5).


EXAMINER’S AMENDMENT
7.	Authorization for this examiner’s amendment was given in a telephonic interview with the applicant’s representative Mr. Chang on 2/14/22.
	In the claim listing of 1/26/22, please replace the recitation of “sequencing nucleic acid sequences” in claim 1, line 12 with “sequencing the oligonucleotide tag sequences”.

Examiner’s comment
8.	Claims 1-20 have been renumbered. The dependent claims are grouped together based on their dependencies. 
	The reasons for the allowance are discussed in the previous office action.

Conclusion
9.	Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634